Filed:    September 24, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 01-6826
                       (CR-90-84, CA-01-35-1-V)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Andre Brown,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed September 18, 2001, as

follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read “Before WIDENER, WILLIAMS, and TRAXLER, Circuit

Judges.”

                                          For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6826



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CR-90-84, CA-01-35-1-V)


Submitted:     September 6, 2001        Decided:   September 18, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Brown, Appellant Pro Se.     Jill Westmoreland Rose, OFFICE OF
THE UNITED STATES ATTORNEY,        Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Brown seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss substantially on the reasoning of the district

court.   See United States v. Brown, Nos. CR-90-84; CA-01-35-1-V

(W.D.N.C. filed Mar. 1, entered Mar. 6, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3